

Exhibit 10.1






SEPARATION AGREEMENT


BETWEEN:






LOYALTYONE, CO., and ALLIANCE DATA SYSTEMS CORPORATION


 (collectively, the “Company”)


- and –






BRYAN A. PEARSON


(the “Employee”)






WHEREAS the Employee has been employed by LoyaltyOne, Co. (“L1”) since July 17,
1995 in various capacities and under various corporate name and entities;


AND WHEREAS as of the Termination Date (as defined below) the Employee was
employed as an Executive Vice President of Alliance Data Systems Corporation
(“Alliance Data”) and the President of L1;


AND WHEREAS the Employee entered into a Commuter Agreement dated April 3, 2017
(the “Commuter Agreement”) which provided that effective May 1, 2017, the
Employee would be assigned to the Netherlands;


AND WHEREAS the Employee and the Company wish to conclude their relationship in
an orderly fashion and are both desirous of resolving all claims, demands,
liabilities and issues arising out of the Employee’s employment and termination
of such employment;


NOW THEREFORE in consideration of the foregoing and the mutual agreements
contained herein (the receipt and adequacy of which are acknowledged), the
Employee and the Company agree as follows:



1.
The Employee’s employment was terminated effective August 9, 2019 (the
“Termination Date”).




 




--------------------------------------------------------------------------------

2









2.
Following the Termination Date, the Company will provide the Employee with the
following:





(a)
an amount equal to $1,978,844.16 to be paid in equal installments over a period
of twenty four months (the “Severance Period”) in the form of salary of
continuation in accordance with L1’s regular payroll practices.  In the event
that the Employee commences comparable alternate employment during the Severance
Period, the salary continuation payments shall cease.  The Employee will be
entitled to the difference between (A) the amount he would have received from
the Company for the remainder of the Severance Period and (B) the amount he
receives from his new employer for the length of the remainder of the Severance
Period.  On the next payroll following the execution of this Separation
Agreement, the Company will pay any top up amounts owing since the Termination
Date in a lump sum, and characterize such lump sum as a retiring allowance and
taxed at a rate of 30% in accordance with the Income Tax Act.  The Employee
acknowledges and agrees that any top up amount shall be less the amounts already
paid to the Employee since the Termination Date;





(b)
continued participation in L1’s group insurance medical and dental benefits, to
the extent permitted by Sunlife insurer and in accordance with the terms and
conditions of such policies, until the earlier of (i) the completion of
Severance Period; and (ii) the date the Employee commences comparable alternate
employment (the “Salary Continuation Period”) with the exception of AD&D, long
term and short term disability benefits and extended life insurance, all
provided by SunLife which ceased on March 24, 2020.  The Employee’s
participation in the Company’s Executive Plan shall continue for the length of
the Salary Continuation Period.  The Company and the Employee shall pay their
respective share of any applicable premiums in accordance with past practice. 
The Employee may convert his life insurance coverage to an individual policy by
contacting the relevant insurer immediately;





(c)
a lump sum payment of $204,960.93 which represents the Employee’s pro-rated cash
bonus for 2019 which is based on the average of the last three years of cash
bonus.  The payment of this amount will be withheld by the Company as per
paragraph 5 of this Agreement; and,





(d)
continued participation in L1’s group registered retirement savings plan,
deferred profit sharing plan and supplemental executive retirement plan for the
length of the Salary Continuation Period in accordance with terms and conditions
of the relevant plans and policies.

 




--------------------------------------------------------------------------------

3





3.
Employee shall be eligible to participate in outplacement services provided by
Feldman Daxon.  Details of this benefit were provided to the Employee under
separate cover.




4.
Employee acknowledges and agrees that any restricted stock units granted
pursuant to the 2015 Omnibus Incentive Plan that are unvested as of the
Termination Date shall be forfeited and no further vesting shall occur beyond
the Termination Date.




5.
In accordance with the terms of the Commuter Agreement, for the tax years up to
and including, if applicable, 2020, the Company agrees to continue providing tax
equalization services to the Employee.  Such services include providing tax
preparation services with an accounting firm of the Company’s choice for the
purpose of equalizing the Employee’s tax responsibility between the Netherlands
and Canada. Employee agrees to continue to abide by the tax equalization policy
and procedure previously provided to him pursuant to the Commuter Assignment. 
The Employee agrees that the following amounts shall be deducted from the
payment provided for in Section 2(c) above:  $91,287.52 in respect of taxes
owing for 2017 and any further amounts owing for 2018, 2019 and 2020.  Employee
acknowledges and agrees that any amounts owing in respect of these taxes that
are not satisfied by the amounts in Section 2(c) shall be deducted from the
amounts provided in Section 2(a) above.  Additionally, Employees agrees that all
foreign tax credits that arise as a result of the tax equalization exercise will
belong to the Company for its use in addressing the Netherlands portion of the
tax requirement.  Within 30 days of payment of the taxes owing, any portion of
the lump sum payment set out in paragraph 2(c) that remains shall be paid to the
Employee.




6.
The Company shall reimburse the Employee up to $5,000 (plus HST) for any amounts
paid to his accountant in respect of assessing the Employee’s tax responsibility
between the Netherlands and Canada.




7.
The Employee agrees that his eligibility for all other perquisites and/or
benefits ceased as of the Termination Date. Any claims the Employee may have in
respect of any other perquisites and benefits are deemed to be satisfied by the
consideration set out in the Separation Agreement.




8.
The amounts provided in this Separation Agreement are in Canadian dollars and
are inclusive of any and in full satisfaction of amounts owing pursuant to the
ESA or any other contract or agreement between the parties.   Employee
acknowledges that he has received all amounts owing to him in respect of
outstanding expenses and vacation pay.




9.
The Employee further agrees to return to the Company on or before the
Termination Date all equipment, electronics, correspondence, documents, software
and other property belonging to the Company, and agrees to delete copies of all
confidential information of the Company stored electronically on his computer or

 




--------------------------------------------------------------------------------

4


other device owned or controlled by the Employee.  The Employee further agrees
that he will not reproduce any such property.   Notwithstanding the above, the
Employee may retain the Company phone and laptop in his possession.



10.
The Company will provide the Employee with a confirmation of employment letter
which will set out his years of service and last position with the Company.




11.
The Employee acknowledges that he remains bound by the terms and conditions as
contained in the Employee Confidentiality & Non-Solicitation Agreement dated
March 21, 2011 (the “Agreement”).




12.
The Employee agrees that he will not make, disseminate or publish in any form
directly or indirectly any statement critical of the Company or their respective
parent or affiliated companies, directors, shareholders, officers or employees,
or otherwise defame, disparage, or in any way criticize the reputation or
conduct of the Company or any such persons other than truthful communications
directly required by applicable laws or judicial or administrative process.  The
Company will advise Joseph Motes, Charles Horn and Mitchell Merowtiz not to
make, disseminate or publish in any form directly or indirectly any statement
critical of the Employee, or otherwise defame, disparage, or in any way
criticize the reputation or conduct of the Employee other than truthful
communications directly required by applicable laws or judicial or
administrative process.




13.
The Employee agrees that he will make himself available to assist the Company as
reasonably requested, taking into account the Employee’s other professional
obligations, regarding prior business arrangements or pending litigation or
litigation which may arise in the future concerning matters about which he has
or had personal knowledge or which were within the purview of his
responsibilities.  Employee agrees to reasonably assist in the prosecution or
defense of such claims involving the Company or any of its and their respective
officers, directors, employees or agents, whether or not such claims involve
litigation.  This assistance may include but is not limited to participation in
interviews, development of factual matters and the giving of documentation
and/or testimony, whether by oral testimony, affidavit, at trial or otherwise. 
The Employee shall be compensated on a reasonable basis for the time that he
spends providing assistance.




14.
The offer as set out above is conditional upon the Employee:





(a)
executing the Final Release attached hereto as Schedule “A”;





(b)
not disclosing the terms of this Separation Agreement to anyone except her
spouse, legal and/or financial advisors (only in strictest confidence in their
professional capacity) and/or as may be required by law; and,

 




--------------------------------------------------------------------------------

5






(c)
abiding by the terms in this Separation Agreement including the restrictive
covenants contained in the Agreement.




15.
This Separation Agreement shall be governed and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein.




16.
The Employee acknowledges that he has received independent legal advice with
respect to the matters addressed in this Separation Agreement and the attached
Final Release.  The Company shall contribute an amount of up to $15,000
(inclusive of HST) to the Employee’s legal fees subject to an invoice from
counsel.




17.
The wording in this Separation Agreement was reviewed and accepted by the
parties after reasonable time to review with legal counsel and no party shall be
entitled to have any of this Separation Agreement construed against any other
party as the drafter of the Separation Agreement in the event of any dispute in
connection with this Separation Agreement.




18.
This Separation Agreement shall be binding upon and the benefits shall inure to
the Employee and the Employee’s heirs and to the Company and their respective
successors and assigns.




19.
This Separation Agreement contains the entire agreement of the parties with
respect to the subject matter hereof and may be amended or superseded only by an
agreement in writing signed by the Employee and the Company.  For clarity, the
provisions of the Agreement shall remain in full force and affect.




20.
This Separation Agreement may be executed in one or more counterparts (by
facsimile or electronic transmission), each of which shall be deemed an
original, but all of which together shall constitute one and the same agreement.



IN WITNESS WHEREOF the Separation Agreement has been executed by the parties
hereto.


DATED this 22nd day of June, 2020.






LOYALTYONE, CO.


  /s/ Mitchell Merowitz 
Mitchell Merowitz

SVP, Corporate and Legal Affairs and
Secretary

 




--------------------------------------------------------------------------------

6


ALLIANCE DATA SYSTEMS CORPORATION


  /s/ Joseph Motes
Joseph Motes

EVP, Chief Administrative Officer,
General Counsel and Secretary            


















SIGNED, SEALED AND DELIVERED
 
)
   
IN THE PRESENCE OF:
 
)
       
)
   
  /s/ Sally Peterson
 
)
 
   /s/ Bryan A. Pearson
Signature of Witness
 
)
 
 BRYAN A. PEARSON
   
)
   
  Sally Peterson
 
)
   
Name of Witness
 
)
       
)
   
  Withheld
 
)
   
Address
 
)
   

 




--------------------------------------------------------------------------------

7




FINAL RELEASE


In consideration of the terms set out in the attached Separation Agreement,
dated June 22, 2020 (the “Separation Agreement”), I, BRYAN A. PEARSON, on behalf
of my heirs, administrators and assigns, hereby release and forever discharge
LOYALTYONE, CO. and ALLIANCE DATA SYSTEMS CORPORATION, their parents,
subsidiaries and affiliates and each of its respective officers, directors,
employees, servants and agents, and its successors and assigns (hereinafter
collectively referred to as the “Releasee”) jointly and severally from any and
all actions, causes of action, complaints, contracts and covenants, whether
express or implied, claims and demands for damages, indemnity, costs, interest,
loss or injury of every nature and kind whatsoever arising, which I may
heretofore have had, may now have or may hereinafter have in any way relating to
my hiring by, my employment with or the termination of my employment by
Releasee, which specifically includes but is not limited to any claims for
salary, wages, commission, notice, pay in lieu of notice, termination pay,
severance pay, wrongful dismissal, bonus, overtime pay, equity, incentive
compensation, interest, vacation pay, holiday pay, or benefits, or any other
claims at common law, in equity, contractually or pursuant to the 2015 Omnibus
Incentive Plan, statute, including applicable employment standards or human
rights legislation.




I hereby declare that I am aware of my rights under the Human Rights Code that I
have discussed or otherwise canvassed any and all human rights complaints,
concerns or issues arising out of or with respect to my employment with
Releasee, and that I am not asserting such rights or advancing any human rights
claim or compliant.


For the said consideration, I further agree not to make any claim, initiate or
continue any proceeding against any other individual, partnership, association,
trust, unincorporated organization or corporation with respect to the matters
dealt with by this Final Release who may claim contribution or indemnity or any
other relief from Releasee, or any one of them, by virtue of said claim or
proceeding.


And for the said consideration I further covenant and agree to save harmless and
indemnify Releasee from and against all claims, charges, taxes or penalties and
demands which may be made by the appropriate taxing authorities in Canada and
Ontario requiring Releasee, or any one of them, to pay income tax, charges or
penalties under applicable statutes and regulations in respect of income tax
payable by me for services I rendered to Releasee; and in respect of any and all
claims, charges, taxes, or penalties and demands which may be found payable by
Releasee in respect of myself relating to governmentally regulated or other
employment insurance or pension plan programs.


I expressly declare, except as set out in the Separation Agreement, that I have
no claim of any nature or kind to any entitlement whatsoever arising under or
from any group health or welfare insurance policy maintained by Releasee for the
benefit of its employees including disability or life insurance plans.

 




--------------------------------------------------------------------------------

8




And for the consideration, I further agree not to discuss or disclose the terms
of the Separation Agreement and this Final Release except to my counsel,
immediate family, financial advisor, or as required by law.


I hereby declare and agree that if I make any claim, demand or complaint or take
any action or proceeding against Releasee, or any one of them, arising out of
the matters described in this Final Release, that this Final Release shall be
deemed to be a complete defense and bar to any such claim, demand, complaint,
action or proceeding. Provided, however, that nothing in this Release affects or
prevents me from bringing a claim or proceeding against the Releasee in the
event of the breach of any term or condition of the Separation Agreement.


It is understood and agreed that the giving of the aforementioned consideration
is deemed to be no admission of liability on the part of Releasee, said
liability in fact being denied.


I hereby declare and agree that I have had the opportunity to seek independent
legal advice with respect to the execution of this Final Release. I further
confirm that I have read and understood this Final Release and that I am
executing this Final Release in a free and voluntary manner and that I am under
no duress or undue influence in so doing. I hereby voluntarily accept the terms
of this Final Release for the purpose of making full and final compromise,
adjustment and settlement of all claims as aforesaid.


This release will be deemed to have been made in and shall be construed in
accordance with the laws of the province of Ontario.


IN WITNESS WHEREOF I have executed this Final Release on the 22nd day of June,
2020.




SIGNED, SEALED AND DELIVERED
 
)
   
IN THE PRESENCE OF:
 
)
       
)
   
  /s/ Sally Peterson
 
)
 
   /s/ Bryan A. Pearson
Signature of Witness
 
)
 
 BRYAN A. PEARSON
   
)
   
  Sally Peterson
 
)
   
Name of Witness
 
)
       
)
   
  Withheld
 
)
   
Address
 
)
   




